Citation Nr: 1224146	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis with bilateral pes planus.

2.  Entitlement to service connection for a left shin disorder, claimed as shin pain.

3.  Entitlement to service connection for a right shin disorder, claimed as shin pain.

4.  Entitlement to service connection for a left hand disorder, claimed as arthritis.

5.  Entitlement to service connection for a right hand disorder, claimed as arthritis.

6.  Entitlement to a total disability rating based on individual unemployment due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 2004 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, bilateral plantar fasciitis with bilateral pes planus has been characterized by pain on manipulation and use.

2.  Chronic left and right shin disorders are not shown.

3.  Chronic left and right hand disorders are not shown; arthritis is not shown by X-ray evidence.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for bilateral plantar fasciitis with bilateral pes planus have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5276 (2011).

2.  A left shin disorder, claimed as shin pain, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  A right shin disorder, claimed as shin pain, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

4.  A left hand disorder, claimed as arthritis, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  A right hand disorder, claimed as arthritis, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Increased Rating for Bilateral Plantar Fasciitis with Pes Planus

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59. 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

The Veteran's disability is rated under DC 5276 for acquired flatfoot.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  

Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

The Veteran has already received separate evaluations for limitation of motion of the ankles under DC 5271.  Therefore, limitation of motion of the ankles will not be considered herein.

The Veteran underwent a pre-discharge examination in November 2007.  He reported having plantar fasciitis for two years and that he had pain in the feet.  The pain was sharp and he rated it as an 8 to 9 out of 10 in severity.  It was elicited by walking or standing, and he had no symptoms while at rest.  He had been treated with a steroid shot, but the symptoms continued.  He also reported pain in his ankles, and he had been diagnosed with some ankle synovitis and was given a steroid shot.

On examination the ankles had no heat, redness, swelling, effusion or drainage.  Range of motion was normal and was not limited by repetitive use, pain, fatigue, weakness, lack or endurance or incoordination.  The examiner could not determine any additional limitation in range of motion caused by flare-ups.  There was tenderness to palpation of the inserts of the plantar fascia or the calcaneus consistent with planar fasciitis.  There were no flat feet, claw feet, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  

The examiner did not feel that the Veteran's standing or walking were limited, and he did not wear corrective shoes.  A neurological examination of the lower extremities was normal, and X-rays of the feet were normal.  The diagnosis was bilateral plantar fasciitis.  

In July 2008, the Veteran complained of bilateral ankle pain that had been present for more than three years.  The pain was worse after standing and walking, and he denied any traumatic incident.  Sometimes the pain occurred in the morning after a long day of walking, and he rated such pain as a 7 out of 10.  He had had a plantar fascial release during service that provided some relief.  The diagnosis was bilateral ankle pain, arthritic vs. capsulitis vs. overuse injuries.  

At July 2008 physical therapy, it was noted that the pain was a 5 out of 10 in severity.  The Veteran denied instability at the ankle or previous ankle sprains, and the pain was deep at the talocrural joint.  Gait was within normal limits with a slight increased pronation of the left lower extremity.  On standing there was increased calcaneal eversion and hindfoot pronation on the left with equal weight bearing.  The Veteran was instructed in the gradual use of orthotics.  The assessment was biomechanical foot pain, left greater than right.

September 2008 VA primary care treatment notes indicate that the Veteran had received inserts for his shoes.  Physical therapy and ibuprofen had not been helpful.  He had no complaints of heel pain at April 2009 VA podiatry treatment.  On examination there was full muscle strength bilaterally and varus hindfoot bilaterally.  The assessment was that plantar fasciitis was resolved, although it was noted that there was some pain.  Valgus wedges for the shoes were being considered.

The Veteran underwent a VA examination in January 2010 at which he complained of plantar arch pain and pretibial pain that occurred together two to three times a week and were brought on by standing or walking excessively and were relieved by decreasing the weightbearing on the right foot.  There was severe pain more than twice a week because he had to stand at his job as an air conditioner mechanic.  The pain was worse in the left foot, and flare-ups occurred with more standing and walking.  He also had pain in his ankles that he rated as a seven out of 10, and he had flare-ups three to four days a week.

The Veteran had difficulty doing housework if it required standing or walking.  He enjoyed hiking but was limited in doing it due to pain, and he could no longer snowboard or run.  Self-care was unaffected by his feet.  He wore orthotics in his shoes, which helped to some extent.

On examination posture and gait were normal.  The skin of the ankles and feet were normal in color and texture.  The surfaces of both feet were tender, with the left worse.  The Veteran could walk heel to toe with no difficulty but standing on his heels and toes was painful bilaterally.  He could stand on each foot for 15 seconds before getting pain.  There was a loss of arch in the feet when the Veteran was standing.  The diagnosis was bilateral plantar fasciitis, bilateral pes planus, and bilateral ankle strain.  

The examiner further noted that there was no change in active or passive range of motion with repeat testing and no additional losses of range of motion or loss of function of the joints due to pain, weakness, impaired endurance, fatigue, incoordination, flare-ups, or loss of function.  X-rays showed no acute fracture or dislocation.

As noted above, in the absence of objective evidence of marked deformity, such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, the disability does not warrant a rating in excess of 10 percent under DC 5276.

In this case, the record shows that the Veteran has pain on manipulation and use accentuated in both feet; however, it does not show that the other requirements of an increased evaluation are present.  The examination and treatment records do not show marked deformity, indication of swelling on use, or characteristic callosities.  

At the November 2007 examination, there was tenderness to palpation consistent with plantar fasciitis, but no other abnormalities were noted.  July 2008 VA treatment indicated mechanical foot pain.  Pain and calluses were noted at July 2008 podiatry treatment.  The treatment notes do not indicate characteristic callosities, and calluses were not found at other treatment or examinations.  At the January 2010 VA examination, the skin of the feet were normal in color and texture.  

The Board recognizes the limitations that the Veteran has as a result of his service-connected bilateral plantar fasciitis with bilateral pes planus, but the current disability evaluation contemplates these limitations.  The January 2010 examiner noted that there was no change in active or passive range of motion with repeat testing and no additional losses of range of motion or loss of function of the joints due to pain, weakness, impaired endurance, fatigue, incoordination, flare-ups, or loss of function.  Therefore, an evaluation in excess of 10 percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 and the holding in DeLuca, 8 Vet. App. at 202.
 
As the criteria for a higher schedular rating under DC 5276 have not been demonstrated throughout the appeal period, there is no factual basis for a staged rating.  Fenderson, 12 Vet. App. at 119.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 

Next, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular rating is adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted. 

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for, among other things, arthritis, including spondylosis, and degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Shin Disorder

Temporary duty restrictions from May 2004, June 2004 and July 2004 indicate that the Veteran needed to walk or run at his own pace.  May 2004 service treatment records (STRs) indicate that he had had bilateral shin splints for 15 days.  There had been gradual onset with no trauma or injury.  They were better with rest and worse with running, jumping jacks and marching.  

June 2004 treatment records indicate that the shin splint symptoms were improved.  A physical profile from March 2005 did not show any restrictions; however, October 2005 and December 2005 profiles stated that the Veteran could not run.  In October and November 2005, he complained of having had bilateral shin pain.  In November 2005, the clinical impression was muscle strain.  In December 2005, he was referred to physical therapy for home exercises for strengthening and stretching due to a shin splint.  He was treated for shin splints again throughout 2006.  

In July 2007, it was noted that the Veteran had had bilateral shin splints for the past two to three years.  The pain changed in intensity and he had been on a profile for over a year.  Running and prolonged weight bearing were aggravating activities.  He was instructed in exercises.  He was still having complaints in September 2007 and requested a referral to acupuncture due to shin splints.  In November 2007, he was placed on a two week profile that included not being able to run for more than a mile and a half.

The Veteran reported to the November 2007 examiner that he had had shin splints intermittently for three years and that he got pain in the shins.  There was crushing, sharp pain when he walked or ran that he rated as a seven to eight in severity.  He treated it with Naprosyn and could function with the use of medications.  He had not been hospitalized for shin splints.  On examination the tibias and fibulas were normal, and X-rays were normal.  The examiner wrote that there was no pathology to render a diagnosis of shin splints.

VA treatment records from September 2009 indicate that the Veteran had pain in the left leg.  The shins were not mentioned, and it was noted that work ups by podiatry and orthopedics had not found a reason for the pain.  At December 2009 VA physical therapy, he reported the onset of left leg pain about two years before and that he was told this was shin splints.  He was not able to specify a mechanism of injury.  The assessment was left anterior shin pain and paresthesia through L4 pattern without reflex or sensation loss.  There was poor left leg  endurance in dorsiflexion and a known L4 disc herniation.  The signs and symptoms were consistent with L4 radiculopathy, and flexion worsened the symptoms.  

While there is evidence that the Veteran had shin splints during service, he did not have them at the November 2007 VA examination.  A review of the post-service treatment records does not show any shin disorders.  The December 2009 VA physical therapy evaluation indicates that the signs and symptoms of the left leg pain were consistent with L4 radiculopathy but did not mention shin splints.

While the Veteran is considered competent to report to symptoms he has experienced, he is not shown to have the requisite medical training or expertise to render a diagnosis.  The etiology of pain in the shins is not capable of establishment through lay evidence alone.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge, but not to prove or diagnose a particular injury or illness.).  Therefore, competent evidence of a shin disorder is required.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

In this case there is no such competent evidence, and the medical evidence is, in fact, against the existence of a current shin disorder.  The examiner is competent to render a diagnosis and expert medical opinion, and he found there is no pathology to render a diagnosis.  This conclusion is supported by December 2009 VA treatment. 

In light of the evidence which shows no current shin disorder, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.

Arthritis of the Hands

The STRs do not show any complaints, treatment or diagnoses related to the hands.  The post-service treatment records also do not show any complaints, diagnoses or treatment related to the hands.

At the November 2007 examination, the Veteran reported having had pain in his hands for two to three years, that he had been told he had arthritis, and that he had never had an X-ray.  Symptoms occurred intermittently and as often as daily, and he had cramping, burning, or sharp pain.  He rated it from a three to eight out of ten in severity.  The symptoms were elicited with physical activity and weather changes and were relieved with rest.  He had not received any treatment and had no functional impairment.

On examination the Veteran could tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  The fingertips could approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the distance between the tip of the thumb and fingers was 0 cm. for all the fingers bilaterally.  Range of motion of the thumbs and fingers was normal, and was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  

The examiner could not determine any additional limitation in range of motion caused by flare-ups.  X-rays of the hands were normal.  The examiner felt that the Veteran had arthralgia in his hands but did not have arthritis because there was no X-rays evidence of it.

In this case, there is no credible evidence that the Veteran has had arthritis of either hand at any time.  X-rays from the examination did not show arthritis of the hands.  While he reported having been diagnosed in the past with arthritis of the hands, this is outweighed by the medical evidence showing a lack of such arthritis.

As noted above, while the Veteran is considered competent to report to symptoms he has experienced, he is not shown to have the requisite medical training or expertise to render a diagnosis.  Arthritis has not been determined to be capable of establishment through lay evidence alone.  Therefore, competent evidence of arthritis of the hands is required. 

In this case there is no such competent evidence, and the medical evidence is against the existence of arthritis of the hands as it is not shown by X-ray.  The examiner is competent to render a diagnosis and expert medical opinion and he diagnosed the Veteran with arthralgia, or pain of the joints.  

In light of the evidence which shows no current disorder of arthritis of the hands, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.

To the extent that the Veteran complains of shin and hand pain, pain itself is not a disability for VA purposes.  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the complaints of hip pain can be attributed, there is no basis to find a hip disorder for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Therefore, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim for a higher rating, this claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the claims for service connection, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA records.

Next, the Veteran was afforded examinations in November 2007 and January 2010.  As the reports of the examinations are based on medical history and a physical examination, which describes the disabilities in sufficient detail in the context of the rating criteria, the Board finds the examination is adequate so that the Board's evaluation of the disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

There is no evidence in the record dated subsequent to the last VA examination that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. Therefore, the available records and medical evidence have been obtained in order to make adequate determination determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 10 percent for bilateral plantar fasciitis with bilateral pes planus is denied.

Service connection for a left shin disorder, claimed as shin pain, is denied.

Service connection for a right shin disorder, claimed as shin pain, is denied.

Service connection for a left hand disorder, claimed as arthritis, is denied.

Service connection for a right hand disorder, claimed as arthritis, is denied.



REMAND

The Veteran reported at the January 2010 VA examination that he has difficulty at his job as an air conditioner mechanic because of pain in his feet.  He often had to sit down and look busy so it was not obvious that he is taking a break.  The breaks needed to last for 10 to 20 minutes at a time and must occur four to five times a day depending on the work pressure he was under.  

The record therefore reasonably raised the claim of a TDIU, which needs to be addressed in the first instance by the RO.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VAMC Salt Lake City for the period from February 2010 to the present.

2.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability. 

3.  After the development has been completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


